                                                                                Case 3:17-cv-06907-WHA Document 92 Filed 12/07/18 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   JEREMIAH REVITCH, on behalf of                                  No. C 17-06907 WHA
                                                                         10   himself and all others similarly situated,

                                                                         11                  Plaintiff,                                       ORDER RE (1)
United States District Court




                                                                                                                                              ADMINISTRATIVE MOTION
                                                                                v.                                                            TO ENLARGE TIME; AND
                               For the Northern District of California




                                                                         12                                                                   (2) MOTION FOR
                                                                         13   CITIBANK, N.A.,                                                 PROTECTIVE ORDER

                                                                         14                  Defendant.
                                                                                                                           /
                                                                         15
                                                                         16          On November 28, plaintiff Jeremiah Revitch timely filed his motion for class

                                                                         17   certification. Among other things, the motion relied upon the expert reports of Colin Weir and

                                                                         18   Randall Snyder. Now, with its opposition due on January 2, defendant Citibank argues that it

                                                                         19   has been sandbagged, claiming that the motion for class certification relies upon previously-

                                                                         20   undisclosed expert reports and data. As relief, defendant asks that its time to respond to the

                                                                         21   class certification motion be extended to February 1. Plaintiff responds that defendant’s

                                                                         22   complaint of sandbagging rings hollow because much of the data at issue was produced by

                                                                         23   Citibank in the first instance and the currently-imposed schedule already builds in time to

                                                                         24   evaluate expert reports and take necessary depositions (Dkt. Nos. 84, 87, 91).

                                                                         25          In a parallel dispute, plaintiff has filed a discovery letter brief seeking a protective order

                                                                         26   regarding defendant’s notice of depositions of plaintiff’s experts. According to plaintiff,

                                                                         27   defendant has noticed these depositions on days when plaintiff’s experts have prior

                                                                         28   commitments. It appears that the reason for this scheduling jam is, at least in part, defendant’s
                                                                              approaching deadline to oppose class certification (Dkt. No. 89).
                                                                                Case 3:17-cv-06907-WHA Document 92 Filed 12/07/18 Page 2 of 2



                                                                          1          As a concession to the shortness of life, class certification and related expert depositions
                                                                          2   shall proceed as follows. Defendant shall depose Mr. Snyder on DECEMBER 23 OR 24 and shall
                                                                          3   depose Mr. Weir on DECEMBER 27 OR 28 (unless the parties can jointly agree on earlier dates).
                                                                          4   Defendant’s opposition to class certification shall be due on JANUARY 11. Plaintiff’s reply is
                                                                          5   due FEBRUARY 1. A hearing on plaintiff’s motion for class certification will be held on
                                                                          6   FEBRUARY 14 AT 8:00 A.M. This schedule will give defendant more than sufficient time to
                                                                          7   prepare for the depositions of plaintiff’s experts and to thereafter complete its opposition to the
                                                                          8   pending motion for class certification.
                                                                          9
                                                                         10          IT IS SO ORDERED.
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12   Dated: December 7, 2018.
                                                                                                                                    WILLIAM ALSUP
                                                                         13                                                         UNITED STATES DISTRICT JUDGE
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
